Title: From Benjamin Franklin to Thomas Mifflin, 25 December 1783
From: Franklin, Benjamin
To: Mifflin, Thomas


          
            Sir,
            Passy, Decr. 25th. 1783.
          
          Not having heard of the Appointment of a new Secretary for foreign Affairs, I take the Liberty of addressing this Dispatch directly to your Excellency.
          I received by Capt. Barney, a Letter from the late President, directed to the Commissioners, dated Novr 1. with a Set of Instructions dated the 29th of October, a Resolution of the same Date respecting Hamburgh, and another of the 1st Novr, relating to Capt. Paul Jones, all which will be duly regarded.

Capt. Jones, in passing thro’ England, communicated these Papers to Mr. Adams, then at London. Mr. Adams disappointed in not finding among them the Commission we had been made to expect, empowering us to make a Treaty of Commerce with England, wrote to me that he imagined it might be contained in a Packet that was directed to me, and requested to be immediately informed, adding that in Case no such Commission was come he should depart directly for Holland; so I suppose He is now there. Mr Lawrens is gone to England with an Intention of embarking soon for America. Mr Jay is at Bath, but expected here daily. The English Ministers (the Duke of Manchester and Mr Hartley) are both at present in Parliament. As soon as either of them return, we shall endeavour to obtain an additional Article to the Treaty explaining that mentioned in the Instructions.
          The Affairs of Ireland are still unsettled. The Parliament and Volunteers are at Variance: the latter are uneasy that in the late Negociations for a Treaty of Commerce between England and America, the British Ministers had made no mention of Ireland, and they seem to desire a separate Treaty of Commerce between America and that Kingdom.
          It was certainly disagreable to the English Ministers that all their Treaties for Peace were carried on under the Eye of the French Court. This began to appear towards the Conclusion, when Mr Hartley refused going to Versailles to sign there with the other Powers our Definitive Treaty, and insisted on its being done at Paris, which we in good Humour complied with, but at an earlier Hour, that we might have time to acquaint le

Comte de Vergennes before he was to sign with the Duke of Manchester. The Dutch Definitive was not then ready, and the British Court now insists on finishing it either at London or the Hague. If therefore the Commission to us, which has been so long delayed is still intended, perhaps it will be well to instruct us to treat either here or at London, as we may find most convenient. The Treaty may be conducted even there in Concert and in the Confidence of Communication with the Ministers of our Friends, whose Advice may be of use to us.
          With respect to the British Court, we should I think be constantly upon our guard, and impress strongly upon our Minds, that tho’ it has made Peace with us, it is not in Truth reconciled either to us or to its Loss of us; but still flatters itself with Hopes that some Change in the Affairs of Europe or some Disunion among ourselves, may afford them an Opportunity of Recovering their Dominion, punishing those who have most offended, and securing our future Dependance. It is easy to see by the general Turn of the Ministerial News-Papers; (light Things indeed as Straws and Feathers, but like them they show which way the Wind blows) and by the malignant Improvement their Ministers make in all the Foreign Courts, of every little Accident or Dissension among us, the Riot of a few Soldiers at Philadelphia, the Resolves of some Town Meetings, the Reluctance to pay Taxes &ca &ca all which are exaggerated to represent our Governments as so many Anarchies, of which the People themselves are weary, the Congress as having lost its Influence being no longer respected: I say it is easy to see from this Conduct that they bear us no Good Will, and that they wish the Reality of what they are pleased to imagine. They have too a numerous Royal Progeny to provide for, some of whom are educated in the Military Line. In these Circumstances we cannot be too careful to preserve the Friendships we have acquired abroad, and the Union we have establish’d at Home, to secure our Credit by a punctual Discharge of our Obligations of every kind, and our Reputation by the Wisdom of our Councils:

Since we know not how soon we may have a fresh Occasion for Friends, for Credit and for Reputation.
          The extravagant Misrepresentations of our Political State, in foreign Countries, made it appear necessary to give them better Information, which I thought could not be more effectually & authentically done than by publishing a Translation into French, now the most general Language in Europe, of the Book of Constitutions which had been printed by Order of Congress. This I accordingly got well done, and presented two Copies handsomely bound to every foreign Minister here, one for himself, the other more elegant for his Sovereign. It has been well taken, and has afforded Matter of Surprize to many, who had conceived mean Ideas of the State of Civilisation in America, and could not have expected so much Political Knowledge & Sagacity had existed in our Wildernesses. And from all Parts I have the Satisfaction to hear that our Constitutions in general are much admired. I am persuaded that this Step will not only tend to promote the Emigration to our Country of substantial People, from all Parts of Europe, by the numerous Copies I shall disperse, but will facilitate our future Treaties with Foreign Courts, who could not before know what kind of Government and People they had to treat with. As in doing this I have endeavour’d to further the apparent Views of Congress in the first Publication, I hope it may be approved, & the Expence allow’d. I send herewith one of the Copies.
          Our Treaties with Denmark & Portugal remain unfinish’d for want of Instructions respecting them from Congress, & a Commission impowering some Minister or Ministers to conclude them.
          The Emperor of Morocco, we understand has express’d a Disposition to make a Treaty of Amity and Commerce with the United States. A Mr Montgomery, who is a Merchant settled

at Alicant, has been it seems rather forward in proposing a Negociation without Authority for so doing, and has embarrass’d us a little, as may be seen by some Letters I enclose. Perhaps it would be well for the Congress to send a Message to that Prince, expressing their Respect and Regard for him, ’till such time as they may judge it convenient to appoint an Ambassador in form, furnish’d with proper presents, to make a Treaty with him.
          The other Barbary States too, seem to require Consideration, if we propose to carry on any Trade in the Mediterranean; but whether the Security of that Trade is of sufficient Importance to be worth purchasing at the Rate of the Tributes usually exacted by those piratical States, is a Matter of doubt, on which I cannot at present form a Judgment.
          I shall immediately proceed, in Pursuance of the First Instruction, to take the proper Steps for acquainting his Imperial Majesty of Germany with the Dispositions of Congress, having some Reason to believe the Overture may be acceptable. His Minister here is of late extreamly civil to me, and we are on very good Terms. I have likewise an intimate Friend at that Court.— With respect to other Powers, it seems best not to make Advances at present, but to meet and encourage them when made, which I shall not fail to do, as I have already done those of Sweden, Denmark & Portugal. Possibly Hamburgh, to whom I have forwarded the Letter of Congress, may send a Minister to America, if they wish for a Treaty, to conclude it there. They have no Minister here.
          I have lately received a Memorial from the Minister of Denmark, respecting a Ship of that Nation the Providentia, taken by one of our Privateers; and carried into Boston. I inclose a

Copy of it, and request to be furnish’d with directions & Informations for the Answer. It may be well to send me a Copy of the Proceedings in the Courts. From a Perusal of the Papers communicated with it, I am satisfied that the Cargo was clearly British Property. We have hitherto enter’d into no Engagements respecting the armed Neutrality, and in Obedience to the fifth Instruction, shall take Care to avoid them hereafter.
          The Treaty between this Court and the United States for regulating the Powers, Privileges, &ca of Consuls, is at length compleated, and is transcribing in order to be signed. I hope to transmit a Copy by the next Packet.
          I have received the Congress Ratifications of the two Money-Treaties, which will be soon exchanged, when I shall send Copies of them, with that of Sweden.
          I have given and shall continue to give Capt. Paul Jones, all the Assistance in my Power, towards recovering the Prize-Money; and I hope it may be soon accomplished. When Mr Jay returns, I shall desire him to make the Enquiry directed in the Fourth Instruction respecting the Expedition under that Commodore, and report thereon to Congress. In the meantime I can answer respecting one of the Questions, that the King paid the whole Expence, and that no Part of it has ever been placed to the Account of Congress. There exists indeed a Demand of one Puchelberg, a Person in the Employ of M. Schweighauser, of about 30,000 Livres, for Provisions and other Things furnish’d to Capt. Landais, after he took the Alliance out of the Hands of Capt. Jones: But as the Ship was at that Time under the Kings Supply, who having borrow’d her for the Expedition when fitted for Sea, & just ready to sail with Mr. Adams, had order’d her to be deliver’d in the same Condition free of all Charges accru’d or accruing by her being in Holland and in L’orient, and as M. Puchelberg had not only no Order from me to furnish

Capt. Landais, but acted contrary to my Orders given to Mr. Schweighauser, and contrary to the Orders of M. Schweighauser himself, I refused to pay his Account, which besides appear’d extravagant, and it has never yet been paid.—
          I shall do my best in executing the third Instruction, respecting our Claim upon Denmark. I have written to London, to obtain if possible in Acct of the Sums insured upon the Ships deliver’d up, as such an Account may be some Guide in the Valuation of the Prizes.
          A Capt. Williams formerly in the British Service, and employed upon the Lakes, has given me a Paper containing Information of the State of the back Country. As those Informations may possibly be of some Use, I send herewith the Paper.
          
          Mr. Carmichael has sent me the Accounts of the Money Transactions at Madrid. As soon as Mr. Jay returns, they will be examined.—
          Be pleased to present my dutiful Respects to Congress, and assure them of my most faithful Services.
          With great Esteem & Regard, I have the honor to be, Sir, Your Excellency’s most obedient & most humble Servant.—
          
            B. Franklin
            His Excellency Thomas. Mifflin Esqr. President of Congress.
          
         
          Notation: Letter 25. Decr. 1783 Doct Franklin Read 5 March 1784 Referred to Mr Gerry Mr Jefferson Mr Sherman Mr Read Mr Williamson
        